Case 0:20-cv-62359-WPD Document 18 Entered on FLSD Docket 10/02/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION

   JOHN CATURANO,

          Plaintiff,
                                                            Civil Action No.
   v.
                                                            1:20-cv-00173-MOC-DCK
   ARMCHEM INTERNATIONAL CORP.,

          Defendant.

            PLAINTIFF/COUNTERCLAIM-DEFENDANT JOHN CATURANO’S
             MOTION TO STAY DISCOVERY AND RULE 26 OBLIGATIONS

         COMES NOW Plaintiff/Counterclaim-Defendant John Caturano (“Caturano”) and,

  pursuant to Federal Rule of Civil Procedure 26, moves this Court to stay discovery and all

  applicable Rule 26 obligations until the Court has ruled on Defendant/Counterclaim-Plaintiff

  Armchem International Corporation’s (“Armchem”) Motion to Transfer this action to the Southern

  District of Florida and/or Caturano’s Motion to Dismiss Armchem’s counterclaims, which are both

  currently pending before the Court and are ripe for disposition. In support of this motion, Caturano

  relies on its contemporaneously-filed Memorandum of Law in support of this Motion. For the

  reasons contained therein, Caturano respectfully requests that the Court grant this motion to stay.

         Respectfully submitted this the 2nd day of October, 2020.

                                                         /s/ John M. Moye
                                                         John M. Moye (NC State Bar 35463)
                                                         BARNES & THORNBURG LLP
                                                         3475 Piedmont Road, N.E., Suite 1700
                                                         Atlanta, Georgia 30305
                                                         Telephone: (404) 264-4006
                                                         Facsimile: (404) 264-4033
                                                         E-mail: jmoye@btlaw.com

                                                         Counsel for Plaintiff- Counterclaim Defendant
                                                         John Caturano
Case 0:20-cv-62359-WPD Document 18 Entered on FLSD Docket 10/02/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE

         This is to certify that on the 2nd day of October, 2020, I electronically filed the foregoing

  with the Clerk of Court using the CM/ECF system which will send notification of such filing to

  the following counsel of record:


                                     Stephen B. Williamson
                                      Jonathan H. Dunlap
                         Van Winkle, Buck, Wall, Starnes and Davis, P.A.
                                         P.O. Box 7376
                                Asheville, North Carolina 28802
                                 swilliamson@vwlawfirm.com
                                   jdunlap@vwlawfirm.com

                                        Counsel for Defendant



                                                       /s/ John M. Moye
                                                       John M. Moye (NC State Bar 35463)
                                                       BARNES & THORNBURG LLP
                                                       3475 Piedmont Road, N.E., Suite 1700
                                                       Atlanta, Georgia 30305
                                                       Telephone: (404) 264-4006
                                                       Facsimile: (404) 264-4033
                                                       E-mail: jmoye@btlaw.com

                                                       Counsel for Plaintiff- Counterclaim
                                                       Defendant John Caturano
